399 F.2d 161
UNITED STATES of Americav.John LESTER at State Correctional Institution, Graterford,Petitioner-- David N. Myers, Supt., Corr. Inst. atGraterford, Pennsylvania, Custodian.John Lester, Appellant.
No. 16745.
United States Court of Appeals Third Circuit.
Submitted on Brief May 24, 1968.Decided June 25, 1968.

John Lester, pro se.
Robert S. Blank, Asst. U.S. Atty., Drew J. T. O'Keefe, U.S. Atty., Philadelphia, Pa, for appellee.
Before HASTIE, Chief Judge, and KALODNER and STALEY, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is a collateral attack under section 2255 of title 28, United States Code, by a federal prisoner upon the conviction pursuant to which he is now confined.


2
For the reasons stated in the opinion of the district court, 287 F. Supp. 870, we rule that the present claim that the indictment upon which the accused was tried was fatally defective is without merit.


3
The judgment will be affirmed.